Citation Nr: 0521657	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-13 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hypertension.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION


The veteran served on active duty from September 1987 to 
September 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
the benefit sought on appeal. 

The July 2002 statement of the case (SOC) also discussed the 
issue of whether new and material evidence had been submitted 
to reopen the veteran's service connection claim for patellar 
tendonitis of the knees.  In a December 2003 decision, the 
Board denied such claim, finding that no new and material 
evidence had been submitted.  In that decision, the Board 
also remanded the issue currently on appeal here for further 
development.

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing at the RO.  He was 
initially scheduled in March 2003 but rescheduled.  Another 
hearing was scheduled for June 2003.  The veteran was 
notified of the scheduled time and place at his current 
address of record but failed to appear.  Therefore, the Board 
considers the veteran's request for a hearing to have been 
withdrawn.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran failed to report for a scheduled VA 
examination in February 2005 without good cause.


CONCLUSION OF LAW

The veteran's increased rating claim for hypertension is 
denied as a matter of law, as he failed to report without 
good cause to a VA examination.  38 C.F.R. § 3.655(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A VA examination was scheduled for February 2005 and the 
veteran failed to appear.

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause, a 
claim for increase shall be denied without review of the 
evidence of record.  See 38 C.F.R. § 3.655 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the 
Court stated that in the normal course of events it was the 
burden of the veteran to keep the VA apprised of his 
whereabouts, and that if he did not do so there was no burden 
on the VA to turn up heaven and earth to find him before 
finding abandonment of a previously adjudicated benefit.  Id.  
The Court has also held that the "duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  
38 C.F.R. § 3.655(a).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.

As noted above, when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  
This language leaves no authority for the RO or the Board to 
review the issue on appeal on the basis of the evidence 
already of record where the claimant does not show "good 
cause" for failure to report for the scheduled examinations.  
Rather, the regulation compels the RO and the Board to deny 
the claims strictly on the basis of the failure to report for 
a scheduled examination without good cause.

On review, the Board finds that the veteran received notice 
of the scheduled February 2005 examination.  The claims 
folder contains a VA Compensation and Pension exam inquiry 
showing that an examination was requested by the Appeals 
Management Center (AMC) to determine the current severity of 
the veteran's hypertension.  The claims folder also contains 
a copy of the actual notice sent to the veteran regarding the 
examination scheduled in February 2005.  The address shown on 
the notice letter and the exam inquiry is exactly the same as 
the veteran's last address of record.  See 38 C.F.R. § 3.1(q) 
(2004).  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Furthermore, the veteran has not asserted that he did not 
receive notice of the scheduled examination.  

On the same day that AMC requested and scheduled the 
examination, it sent a letter to the veteran informing him 
what good cause consisted of and advised him of the 
consequences of his failure to report without good cause 
pursuant to 38 C.F.R. § 3.655.  It also advised the veteran 
that he should contact the medical facility if he could not 
keep his appointment; if he wished to be rescheduled, the VA 
would try to accommodate his schedule.

The veteran has not shown evidence of good cause.  A review 
of the record reveals that there has been no communication 
from the veteran or his representative subsequent to the 
veteran's failure to report.  

Subsequent to the veteran's failure to report, a supplemental 
statement of the case (SSOC) was sent to the veteran in April 
2005, which indicated that the veteran had failed to appear 
for a VA examination that might have provided material 
evidence regarding his claim.  As part of the April 2005 
SSOC, the veteran was provided with a copy of 38 C.F.R. 
§ 3.655 and was thereby apprised again of the consequences of 
his failure to report for the scheduled VA examination.  The 
April 2005 SSOC, including the provisions of 38 C.F.R. 
§ 3.655, was sent to the veteran's last address of record and 
was not returned as undeliverable by the U.S. Postal Service.  
There is no indication from the record that he did not 
receive notice nor does he assert otherwise.

The Board acknowledges the RO's efforts to schedule the 
veteran for an examination.  However, the veteran has not 
provided a good cause for his failure to report to the 
scheduled examination in conjunction with his claim for 
increase.  Therefore, the Board finds that efforts to 
schedule an additional examination would be futile.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and the lack of return of any 
correspondence as undeliverable, the Board finds that the 
veteran did not show good cause.  See 38 C.F.R. § 3.655.  The 
veteran has not argued that the RO failed to notify him of 
the examination and has not expressed a desire to reschedule.  
Therefore, the claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Finally, the Board finds that no undue prejudice to the 
veteran is evident by a disposition by the Board herein, as 
the Veterans Claims Assistance Act (VCAA) of 2000 
specifically provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claims.  See 38 U.S.C.A. § 5103A(2) (West 2002); see also 
38 C.F.R. §§ 3.159, 3.326.  For the reasons set forth above, 
the Board finds that the veteran's claim lacks legal merit 
under the law and therefore, there is no reasonable 
possibility that further assistance or development of the 
claim at the RO-level will result in a grant of any benefits 
sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(Strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis, supra.

Thus, the Board finds that further development is not 
warranted and the veteran is not prejudiced by appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board also notes that the RO sent an April 2004 letter, a 
July 2002 SOC, and an April 2005 SSOC to the veteran which 
informed him of the provisions of the VCAA.  In December 
2003, the Board informed the veteran that he would be 
scheduled for a VA examination for hypertension.  Therefore, 
the RO has notified the veteran of what action must be taken 
on his part and what actions the RO would take.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); (holding 
that both the statute 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

Because the veteran's failure to report for a VA examination 
scheduled in February 2005 is without good cause, the 
veteran's increased rating claim for hypertension must be 
denied.  38 C.F.R. § 3.655 (2004).


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


